Title: From Thomas Jefferson to Moustier, 9 August 1788
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de


          
            
              Dear Sir
            
            Paris Aug. 9. 1788.
          
          Tho’ your numerous and well informed correspondents here must keep you constantly au courant of what passes in Europe, yet I cannot relinquish the privilege of writing to you altogether, merely because I can tell you nothing but what you learn better from other hands. You will have heard of the astonishing revolution in the politics of Sweden, which has lately carried her into the scale favored by England and opposed to France. Hostilities were commenced by the Swedes by the attack of a small Russian post. They pretend the Russians had previously entered on their territory and burnt a village or two, but it is believed that this pretended aggression was by the Swedes themselves in Cossak dress to give a colour for hostilities where none existed before. It is said and believed there has been a naval action on the Baltic wherein the Russians were obliged to retire with the loss of two ships. But the latter have been more fortunate in two actions against the Turks on the Black sea. In the first they but barely repulsed the Turks with the loss of three vessels of the latter. In the second they obtained a complete and decisive victory. I think there is a hope that Denmark will still oppose itself to Sweden. If so, the balance of naval power will still be preserved in some degree. For tho’ Sweden may return to France on a future occasion if the latter should not be obliged to enter into the present war, if she does enter into it I apprehend Sweden will ultimately arrange herself with the adverse party. And that she must enter into in the long run I think extremely probable. I sincerely wish this may not be till she shall have arranged her internal affairs. These in my opinion are going on in the fairest way possible to produce good to the body of the nation. The progress already made is great, and the cry for further improvement without being strong enoughto induce government to draw the sword and crush the opposition, is strong enough to goad them on towards the establishment of a constitution. I think that among the ministers themselves there are some good patriots who are not entirely displeased at this degree of violence. It is already announced that the states general will be called in 1789. and I have tolerably good information that an arrêt will appear the day after tomorrow announcing them for May 1789. But my letters must go off tomorrow, so that this intelligence cannot be confirmed in them. You will have heard that the Baron de Breteuil is retired and Monsieur de Villedeuil in his place. M. de Malesherbes has endeavored to retire, but as yet he is overpowered by strong intercession. The Marechal de Richelieu died yesterday. The Marechal de Vaux is at the point of death in Dauphiné. The Ambassadors of Tippoo Saïb are to be received tomorrow at Versailles in great pomp. I go to see this jeu d’enfants. I wish Madame de Brehan could be there to paint it. By this time I am afraid she is ready to do justice to my information on the subject of my own country, that the Cultivateur Americain had been too much disposed to see the fair side: that it had two sides as well as all other countries &c. &c. I beg her indulgence for our foibles, and a continuance particularly of her partiality to me. Be so good as to present me very affectionately to her, and to be assured of the sincerity of the esteem & attachment with which I have the honour to be Dear Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
          
            P.S. I inclose you the bill of lading for your wine, which I hope you have received long ago.
          
        